Judgment insofar as it imposes sentence unanimously modified in accordance with memorandum and, as modified, affirmed. Memorandum: Defendant was sentenced on March 3, 1977 to five years’ probation on his plea of guilty to criminally negligent homicide. On January 30, 1979 defendant on his own admission was found guilty of violating the terms of his probation in that hé moved from his previous address without advising his probation officer. For such violation he was sentenced to an indeterminate term of 0 to 4 years. Under the circumstances the sentence is modified in the interest of justice as a matter of discretion to time served. (CPL 470.15, subd 3, par [c].) (Appeal from judgment of Erie Supreme Court&emdash;criminally negligent homicide.) Present&emdash;Cardamone, J. P., Simons, Hancock, Jr., Callahan and Moule, JJ.